SODIUM ION STORAGE MATERIAL
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2021 has been entered.

Response to Amendment
In response to communication filed on 10/6/2021:
Claims 1 and 21 have been amended; no new matter has been cancelled.
Previous rejections under 35 USC 103 have been withdrawn.

Reasons for Allowance
Claims 1, 2, 4-11, 13-16, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4-11, and 13-16 were rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Appl. Mat. Interfaces, 2017, 9, 2309-2316) in view of Zhang et al. (US 2016/0072151).  Claim 21 is rejected 
Li does not teach or suggest "an electrolyte obtained by dissolving sodium hexafluorophosphate (NaPF6) in ether-based solvent," as recited in claim 1. Instead, Li discloses the sodium ion battery using an electrolyte salt which does not perform stable operation in the 0-0.4 V range (FIGS. 3G and 3H). In other words, the sodium ion battery disclosed in Li is not efficient in storage capacity because it must operate except for the 0 - 0.4 V range. In addition, comparing the performance between the battery of Li and the present application, the battery of Li (using about 500 nm of CuS) has only 53% performance compared to the present application (using about 1 pm of CuS).
Zhang does not disclose an electrode comprising electrode materials comprising CuxS (0<x≤ 2) as an electrode active material, wherein the sodium-ion battery is charged or discharged by intercalation and conversion reaction of Na and CuxS. Instead, Zhang merely discloses the electrode active material comprising CuS and the electrolyte obtained by dissolving NaPF6 in an ether-based solvent (paragraphs [0056], [0071] and [0072]).  
It is noted that electrochemical reactions in Na metal and CuS are completely different with electrochemical reactions in Na metal and CuxS. 
For example, in Zhang, sodium is just plated and stripped on sodium metal, and NaPF6 induces stable plating and stripping of sodium-on-sodium metal. However, in present application, CuxS experience electrochemical reaction accompanying crystal structural evolution rather than simple deposition of sodium.
Further, Zhang fails to disclose or suggest "a sodium-ion battery comprising an electrode comprising electrode materials comprising CuxS (0<x≤2) as an electrode active material, wherein xS," as recited in claim 1. 
As such, the Applicant has overcome the rejections under 35 USC 103 and claims 1, 2, 4-11, 13-16, and 21 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729